DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al US 20220094583 A1 in view of Choi US 20170373908 A1.
         As per claims 1, 7 and 13 Sahin et al teaches  method performed at a transmit end, comprising: performing a first processing on binary phase shift keying (BPSK) (see figs.2, 4 element 204 or 406) modulated data with a 5length of M, to obtain a first frequency domain data with a length of  M (see figs.2,4 element 206 or 412 and para [0068] for….. the π/2-BPSK symbol b.sub.i is the ith symbol in sequence and i=0 corresponds to the first element of the sequence. After modulation, the generated modulation symbols may be precoded with a DFT of length M 206), wherein the first processing comprises Fourier transform, and M is an even number (see abstract for … DMRS sequences of length 12, 18 and 24); performing a second processing (see figs.2, 4 element 208/210 or 414/416) on a second frequency domain data with a length of N, to obtain a time domain data,(see para [0090] for… for length 6, N={3, })  and the second processing comprises inverse Fourier transform (seefig.2 element 210 and para [0068] for… after the FDSS operation, the inverse DFT (IDFT) 210) ; and sending the time domain data on one time domain symbol (see fig.2 element 200).
       However Sahin et al does not teach  wherein data in the second frequency domain data is comprised in the first frequency domain data, N is a positive integer, M is greater than N, N is greater than or equal 10to M/2. Choi et al teaches wherein a size of the first frequency bandwidth may be n times (wherein n is an integer equal to or greater than 2) larger than a size of the second frequency bandwidth (see abstract and para [0008]). It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention to modify Sahin to include a second frequency bandwidth, wherein the size of the first frequency bandwidth is n times larger than the size of the second frequency bandwidth, would imply a second frequency (f2) =1/2 first frequency (F1) so different frequency resources would be allocated to the plurality of respective STAs during uplink transmission in the frequency domain. Hence the IFFT size being applied to the first data field would be the same as the IFFT size being applied to the second data field and further enhance the system capability to map positive pilot tone index to each of a plurality of tones, as taught by Choi.
       As per claims 3, 9 and 15 Sahin and Choi in combination would teach wherein the second processing further comprises at least one of inverse Fourier transform (see Sahin fig.2 element 210)  and cyclic prefix adding (see Sahin para [0129] for… . . In some examples, the sequences may be cyclically shifted before the DFT.), frequency domain filtering (see Sahin element 208), inverse Fourier transform, and cyclic prefix adding, or inverse Fourier transform, time domain filtering, and cyclic prefix adding so different frequency resources would be allocated to the plurality of respective STAs during uplink transmission in the frequency domain. Hence the IFFT size being applied to the first data field would be the same as the IFFT size being applied to the second data field and further enhance the system capability to map positive pilot tone index to each of a plurality of tones, as taught by Choi.
        As per claims 5, 11 and 17 Sahin and Choi in combination would teach wherein when the inverse Fourier transform is performed, 33the method comprises: mapping the second frequency domain data to Q subcarriers to perform Fourier transform, wherein a frequency domain resource used to send the -BPSK modulated data with a length of M comprises the Q subcarriers (see Sahin para  [0084] for… Table 5 illustrates an example sequence set which may be defined for length 24, with π/2-BPSK modulation for DFT-s-OFDM for Type 1 mapping.) so different frequency resources would be allocated to the plurality of respective STAs during uplink transmission in the frequency domain. Hence the IFFT size being applied to the first data field would be the same as the IFFT size being applied to the second data field and further enhance the system capability to map positive pilot tone index to each of a plurality of tones, as taught by Choi.

Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180324005 A1. US 20100091755 A1 or US 20160140083 A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633